Per Curiam:
If the court below had affirmed the defendant’s first point, the case would have been withdrawn from the jury. It does not follow that, because the assignment by Schwartz to Hersker was absolute upon its face, the latter was entitled to collect the money and keep it. There was sufficient evidence of a trust to submit to the jury. Nor was it error to decline the defendant’s second point. This point also contained the vice of withdrawing the case from the jury, and, in addition, assumed the facts. There was evidence to corroborate the plaintiff’s allegations. The third, fourth, fifth, and sixth assignments all refer to the testimony of Frederick Miller. It was alleged that, as the conversation between Miller and the defendant had not been communicated to the plaintiff, it had no relevancy to the *555issue. This position is evidently based upon a mistaken view of the effect of Miller’s testimony. Its very purpose was to show the object of Hersker in obtaining the assignment of the Bank judgments. Such purpose was declared before the assignment was made, and repeated after it had been obtained. As admissions by the defendant, the evidence was clearly competent. The last assignment is disposed of by what has already been said.
Judgment affirmed.